TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00802-CR







Zachary Peterson, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0961026, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

Zachary Peterson seeks to appeal from a judgment of conviction for possession of
marihuana.  Sentence was suspended and appellant was placed on community supervision on October 24,
1997.  The deadline for perfecting appeal was therefore November 24.  Tex. R. App. P. 26.2.  Appellant's
notice of appeal was filed on December 12.  On the same day, appellant filed in the district court a motion
for extension of time to file notice of appeal.  That court granted the motion.

The time for perfecting appeal may be extended, but only by order of the court of appeals
and only if both the notice of appeal and motion for extension of time are filed no later than fifteen days after
the deadline.  Tex. R. App. P. 26.3.  Appellant failed to comply with rule 26.3 in every respect.  Under
the circumstances, we must dismiss the appeal for want of jurisdiction.  See Olivo v. State, 918 S.W.2d
519, 523 (Tex. Crim. App. 1996); Williams v. State, No. 3-97-707-CR (Tex. App.--Austin Dec. 18,
1997, no pet. h.).

The appeal is dismissed for want of jurisdiction.


Before Justices Powers, Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:  January 8, 1998

Do Not Publish